DETAILED ACTION
This action is in response to the preliminary amendment dated 5/18/2021.  Claims 1-20 have been canceled.  Claims 21-40 are newly added.  Presently, claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/17/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 5/17/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedens et al. (US 20170037695).
Regarding claim 21, the Sedens et al. reference discloses a system, comprising: a ram (250) configured to mount in a blowout preventer; and a packer assembly (200) configured to form a seal between the ram and a bore formed through the blowout preventer, wherein the packer assembly comprises: a packing element (considered portions 210 and 205) formed of a first material (considered the material of the portions 210 and 205), wherein the packing element extends from a first end (considered end at 216) to a second end (considered the end at 205) along a longitudinal axis and is configured to expand along a lateral axis to form the seal (see at least paragraph [0003]); and an insert (the lower projections 220 are considered to be inserts since the projections are able to be inserted into the lower grooves 270 of the ram 250) formed of a second material (it is considered that the lower projections 220 are made of a material wherein the material of the lower projections 220 can be considered a second material since the claim does not differentiate the first material being different than the second material), wherein the insert supports the packing element and is coupled to a surface (at least at surface 263) of the ram via a key-slot interface (it is considered that the interaction between the space between the lower projections 220 at 212 and the surface of the ram between the grooves 270 at the reference numeral 263 in figure 5A defines a key-slot interface) positioned between the first end (end at 216) and the second end (end at 205) of the packing element along the longitudinal axis (see figure 5 and figure 5A).  
In regards to claim 22, the Sedens et al. reference discloses wherein the first material (see at least paragraph [0008]) is a resilient material and the second material is a rigid material (it is considered that material of the lower projections 220 contain at least portion of rigidity as a material property).  
In regards to claim 23, the Sedens et al. reference discloses wherein the surface of the ram comprises a laterally-facing surface of the ram (it is considered that the surface of the ram at 263 faces a lateral surface of the ram 250).  
In regards to claim 24, the Sedens et al. reference discloses wherein a protrusion (it is considered that the portion of the ram that extends between the grooves 270 extends laterally outwardly relative to the grooves 270 wherein the portion of the ram that extends between the grooves 270 constitutes a protrusion) extends laterally-outwardly from the laterally-facing surface (surface 263) of the ram to engage a slot (it is considered that the portion of the insert 200 that is located between the lower projections 220 is recessed relative to the projections 220 and therefore, the portion of the insert 200 that is located between the lower projections 220 constitutes a slot) formed in the insert to form the key-slot interface.  
In regards to claim 25, the Sedens et al. reference discloses wherein the ram (250) comprises a receptacle (260) and the packer assembly is disposed in the receptacle.  
In regards to claim 26, the Sedens et al. reference discloses wherein the surface of the ram comprises a laterally-facing surface of the receptacle (it is considered that the surface of the ram at 263 faces a lateral surface of the ram 250 and wherein the surface of the ram at 263 is part of the receptacle 260).  
In regards to claim 27, the Sedens et al. reference discloses wherein the ram comprises a receptacle (260) and the packer assembly (200) is configured to move within the receptacle (it is considered that the packer assembly 200 is moved within the receptacle during the installation of the packer assembly within the receptacle).  
In regards to claim 28, the Sedens et al. reference discloses wherein the packer assembly is configured to move within the receptacle along the longitudinal axis via the key-slot interface (it is considered that the packer assembly 200 is moved within the receptacle during the installation of the packer assembly within the receptacle and wherein the lower projections 220 are received within the grooves 270 such that the space between the lower projections 220 interacts with the projection between the grooves 270 in a longitudinal direction into the receptacle 260).  
In regards to claim 29, the Sedens et al. reference discloses wherein a protrusion (it is considered that the portion of the ram that extends between the grooves 270 extends laterally outwardly relative to the grooves 270 wherein the portion of the ram that extends between the grooves 270 constitutes a protrusion) of the key-slot interface is configured slide within a slot (it is considered that the portion of the insert 200 that is located between the lower projections 220 is recessed relative to the projections 220 and therefore, the portion of the insert 200 that is located between the lower projections 220 constitutes a slot) of the key-slot interface to enable the packer assembly to move within the receptacle, and the protrusion is configured to engage an end of the slot to block movement of the packer assembly within the receptacle (it is considered that the sides of the slots at the lower projections 220 prevent the movement of the packer assembly relative to the receptacle after installation).
In regards to claim 30, the Sedens et al. reference discloses wherein the protrusion (it is considered that the portion of the ram that extends between the grooves 270 extends laterally outwardly relative to the grooves 270 wherein the portion of the ram that extends between the grooves 270 constitutes a protrusion) is disposed on the surface of the ram and the slot (it is considered that the portion of the insert 200 that is located between the lower projections 220 is recessed relative to the projections 220 and therefore, the portion of the insert 200 that is located between the lower projections 220 constitutes a slot) is formed in the insert.  
In regards to claim 31, the Sedens et al. reference discloses wherein the ram is a shearing ram (it is considered that the blind seal ram as depicted in figure 5 would be capable of shearing a wire line when operated).

Claim(s) 32-34, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haley (US 5515916).
Regarding claim 32, the Haley reference discloses a blowout preventer system (20), comprising: a body (21) surrounding a bore (22) configured to enable fluid flow between a wellhead and a drilling riser (see at least col. 5, lines 28-38); a first ram (24A) disposed adjacent a first end of the body, wherein the first ram is coupled to a first actuator (considered the actuator 25 on the left-hand side of the blowout preventer as shown in figure 1); and a second ram (24B) disposed adjacent to a second end opposite the first end of the body, wherein the second ram is coupled to a second actuator (considered the actuator 25 on the right-hand side of the blowout preventer as shown in figure 1); wherein the first ram, or the second ram, or both, comprise: a ram body (30A, 30B); a packer assembly (41, 42, 41A, 42A) configured to form a seal between the respective ram body and the bore through the blowout preventer (see at least figure 7B); a first insert (45) of the packer assembly, wherein the first insert comprises a slot (46A) configured to receive a protrusion (it is considered that the pin 38 constitutes a protrusion extending into the hole 46) disposed on a laterally-facing surface (it is considered that the surface of the hole 46 defines a surface that faces in a lateral direction of the ram body) of the respective ram body; and a second insert (82, 87) of the packer assembly, wherein the second insert comprises a rounded surface (see figure 8 and figure 9 for the second insert having a rounded surface) configured to engage a vertically-facing surface (considered the vertically-facing surfaces of the grooves 44A, 43A, 43B, 44B) of the respective ram body.  
In regards to claim 33, the Haley reference discloses wherein the packer assembly is disposed in a receptacle (it is considered that the grooves 44A, 43A, 44B, 43B along with the openings 46 constitute the receptacles) of the respective ram body, the receptacle is defined in part by the laterally-facing surface and the vertically-facing surface, and the protrusion (38) is disposed on and extends laterally-outwardly from the laterally-facing surface (it is considered that the surface of the opening on which the surface of the pin 38 extends from constitutes a lateral surface; see figure 4B; further, it is considered that the surface of the opening on which the surface of the pin extends from faces laterally outward from the center of the ram body).
In regards to claim 34, the Haley reference discloses wherein the first ram (24A) comprises the packer assembly (41, 42), the first insert (45), and the second insert (82), and the first insert (45) is configured to contact a portion of the second ram to facilitate formation of the seal.  (It is considered that the first insert 45 is configured to contact a portion of the pins 50 of the second ram during sealing; see at least col. 10, lines 46-61).
In regards to claim 37, the Haley reference discloses wherein the protrusion (38) is configured to slide within the slot (46A) to enable the packer assembly to move relative to the respective ram body.  
In regards to claim 38, the Haley reference discloses wherein the protrusion (38) is configured to engage an end of the slot (46A) to block movement of the packer assembly relative to the respective ram body (col. 6, lines 44-47).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 5515916) in view of Springett et al. (US 8720564).
Regarding claim 39, the Haley reference discloses the structure wherein one of ordinary skill in the art would have performed the method of making and/or using including actuating a blowout preventer (20) having a first ram (24A) and a second ram (24B), wherein the first ram comprises a packer assembly (41, 42) comprising an insert (45) that is coupled to a ram body of the first ram via a key-slot interface (considered the interface between the slot 46A of the insert 45 and the protrusion 38 on the surface of the opening 46); and directing the first ram and the second ram toward one another such that the insert (45) contacts a portion of the second ram to drive the packer assembly to move relative to the ram body of the first ram (24A) via the key-slot interface and to facilitate formation of a seal between the first ram and a wall (see at least figure 7D) of a bore (22) extending through the blowout preventer (see at least figures 4B, 5B, 6B and 7B).  
It is considered that the first insert (45) is configured to contact a portion of the pins (50) of the second ram during sealing (col. 10, lines 46-61).
The Haley reference does not expressly disclose monitoring a well condition of the wellbore and actuating the opposed rams in response to the well condition being indicative of blowout conditions.
However, the Springett et al. reference teaches a blowout preventer system having one or more controllers (126, 128) that may operate, monitor and/or control the blowout preventer (108) (col. 5, lines 19-22) wherein the actuators may actuate the blades (150a, b) in response to direct control from the controllers (126, 128), an operator, and/or a response to a condition in the wellbore (116) such as a pressure surge (col. 6, lines 9-12) in order to provide automatic sealing of the blowout preventer (col. 5, lines 3-9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to operate the blowout preventer of the Haley reference by monitoring a well condition of the wellbore and actuating the opposed rams when the well condition is indicative of blowout conditions (i.e., a pressure surge) as taught by the Springett et al. reference in order to provide automatic sealing of the blowout preventer. 
In regards to claim 40, the combination of the Haley reference and the Springett et al. reference discloses sliding a protrusion of the key-slot interface within a slot of the key-slot interface as the packer assembly moves relative to the ram body of the first ram (Haley: col. 6, lines 40-47); and blocking movement of the packer assembly relative to the ram body of the first ram via contact between the protrusion and an end of the slot, such that the packer assembly is maintained within a receptacle of the ram body of the first ram (Haley: col. 6, lines 40-47).  


Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 35, the prior art of record does not disclose or suggest a packing element of the packer assembly, wherein the packing element comprises a resilient material that extends from a first end to a second end along a longitudinal axis and is configured to expand along a lateral axis to form the seal, and the slot is positioned between the first end and the second end of the resilient material along the longitudinal axis in combination with the other limitations of the claim.
Claim 36 depends from claim 35, and, therefore, claim 36 contains the indicated allowable subject matter of claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753